DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/09/2021, the following represents the changes from the previous claims: Claims 1, 7, and 16 were amended. Claims 1-7 and 9-20 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 7, 9, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atsmon et al. (US Patent Publication 2012/0058705) in view of Chan (US Patent Publication 2002/0155783).
	a. Regarding claim 1, Atsmon teaches a sound generating pet toy [In a preferred embodiment of the invention, the pet responds to sounds generated by the computer, for example advancing, retreating and/or licking the computer. In a preferred embodiment of the invention, the pet can be trained by a user, to respond to certain sounds. Alternatively or additionally, the computer “talks” to the pet, [0184]; When the second toy receives acoustic signals from the first toy, it responds, for example, by generating a sound, abstract] comprising a first pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]] having a first exterior housing and a first electronics module including a first microprocessor [analyzer 44 and actuator 44 are embodied as a micro-controller [0112]] electrically coupled to a first battery source [a power source [0076]], a first wireless transceiver [receiver 42 and transmitter 50 are embedded as piezoelectric acoustic elements, possibly as a single element [0112]] coupled to said first microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], a first speaker [toy generates acoustic signals [0018]; a computer loudspeaker, for example [0136]] electrically coupled to said first microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], and a first motion sensitive sensor electrically coupled to said first microprocessor [additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]]; a second pet toy component separate and apart from said first pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]], said second pet toy component having a second exterior housing and a second electronics module including a second microprocessor [analyzer 44 and actuator 44 are embodied as a micro-controller [0112]] electrically coupled to a second battery source [a power source [0076]], a second wireless transceiver [receiver 42 and transmitter 50 are embedded as piezoelectric acoustic elements, possibly as a single element [0112]] coupled to said second microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], a second speaker [toy generates acoustic signals [0018]; a computer loudspeaker, for example [0136]] electrically coupled to said second microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], and a second motion sensitive sensor electrically coupled to said second microprocessor [additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]]; said first and second microprocessors being in wireless communication with each other through said first and second transceivers [A toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097]; When the second toy receives acoustic signals from the first toy, it responds, for example, by generating a sound, abstract; second toy receives the acoustic signals and utilizes the signals to perform said second function. Preferably, said acoustic signals are audible [0019]; the toys are controlled using a simple micro-controller and communicate using acoustic waves [0015]; The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]]; said first and second microprocessors configured to implement an alternating pattern of sound generation between the first pet toy and the second pet toy [When the second toy receives acoustic signals from the first toy, it responds, for example, by generating a sound, abstract], said first microprocessor being programmed to initiate a first sound generating signal through said first speaker and subsequently stopping said first sound generating signal upon receiving a first motion signal from said first motion sensitive sensor [Please note this is an intended use limitation and the first microprocessor is capable of commencing a first sound generating signal to the first speaker and subsequently stopping the first sound generating signal upon receiving a first motion signal from the first motion sensitive sensor], said first transceiver wirelessly communicating to said second transceiver a first activation signal upon said first microprocessor receiving said first motion signal from said first motion sensitive sensor [A toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097] Signal 24 is not limited to acoustic signal [0102]; additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]], and said second microprocessor being programmed to initiate a second sound generating signal through said second speaker upon receiving said first activation signal from said first transceiver to said second transceiver and subsequently stopping said second sound generating signal upon receiving a second motion signal from said second motion sensitive sensor[Please note this is an intended use limitation and the second microprocessor is capable of commencing a second sound generating signal to the second speaker and subsequently stopping the second sound generating signal upon receiving a second motion signal from the second motion sensitive sensor], said second transceiver wirelessly communicating to said first transceiver a second activation signal upon said second microprocessor receiving said second motion signal from said second motion sensitive sensor [A toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097] Signal 24 is not limited to acoustic signal [0102]; additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]], said first microprocessor being programmed to again initiate the first sound generating signal upon receiving the second activation signal from said second transceiver to said first transceiver [A toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097] Signal 24 is not limited to acoustic signal [0102]; additionally or alternatively, more complex signal detection may be implemented, for example…detecting patterns of motion [0106]].
	Atsmon does not specifically teach the first motion sensitive sensor generates the first motion signal upon sensing movement of the first toy and the second motion sensitive sensor generates the second motion signal upon sensing movement of the second toy. Chan teaches first motion sensitive sensor generates the first motion signal [a motion sensor, wherein when the motion sensor detects a movement [0004]; a motion sensor adapted to generate a signal upon detection of motion, claim 1] upon sensing movement of first toy 1 [For example, a first set of motions may be appropriate to the figure acting on its own [0019]] and the second motion sensitive sensor generates the second motion signal [a motion sensor, wherein when the motion sensor detects a movement [0004]; a motion sensor adapted to generate a signal upon detection of motion, claim 1] upon sensing movement of second toy 2 [For example, a first set of motions may be appropriate to the figure acting on its own [0019]] for the purpose of providing a toy programmed to act on its own or interact with another toy in a synchronized manner when a motion sensor generates a signal upon detection of motion. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Atsmon to include the first motion sensitive sensor that generates the first motion signal upon sensing movement of the first toy and the second motion sensitive sensor that generates the second motion signal upon sensing movement of the second toy as taught by Chan because doing so would have provided a toy programmed to act on its own or interact with another toy in a synchronized manner when a motion sensor generates a signal upon detection of motion. 
	b. Regarding claim 2, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 1 having the first and second microprocessor [analyzer 44 and actuator 44 are embodied as a micro-controller [0112]] and the first and second speaker [toy generates acoustic signals [0018]; a computer loudspeaker, for example [0136]]. Atsmon further discloses said first microprocessor is programmed to control a first duration of time for delivery of said first sound generating signal to said first speaker and said second microprocessor is programmed to control a second duration of time for delivery of said second sound generating signal to said second speaker for a second designated time period [response to a signal may be limited to 5 seconds and/or to a duration depending on the signal [0104]; toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097]; the response is time limited, for example a motion in response to a signal may be limited to 5 seconds and/or to a duration depending on the signal [0104]].
	c. Regarding claim 7, Atsmon teaches a sound generating pet toy [the pet responds to sounds generated by the computer, for example advancing, retreating and/or licking the computer. In a preferred embodiment of the invention, the pet can be trained by a user, to respond to certain sounds. Alternatively or additionally, the computer “talks” to the pet, [0184]; When the second toy receives acoustic signals from the first toy, it responds, for example, by generating a sound, abstract] comprising a first pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]] having a first exterior housing, a first microprocessor [analyzer 44 and actuator 44 are embodied as a micro-controller [0112]] electrically coupled to a first power source [a power source [0076]], a first wireless transceiver [receiver 42 and transmitter 50 are embedded as piezoelectric acoustic elements, possibly as a single element [0112]] coupled to said first microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], a first speaker [toy generates acoustic signals [0018]; a computer loudspeaker, for example [0136]] electrically coupled to said first microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], and a first motion sensor electrically coupled to said first microprocessor [additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]]; a second pet toy component separate and apart from said first pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]] having a second exterior housing, a second microprocessor [analyzer 44 and actuator 44 are embodied as a micro-controller [0112]] electrically coupled to a second power source [a power source [0076]], a second wireless transceiver [receiver 42 and transmitter 50 are embedded as piezoelectric acoustic elements, possibly as a single element [0112]] coupled to said second microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], a second speaker [toy generates acoustic signals [0018]; a computer loudspeaker, for example [0136]] electrically coupled to said second microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], and a second motion sensor electrically coupled to said second microprocessor [additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]]; said first and second microprocessors being in wireless communication with each other through said first and second transceivers to alternate the production of an audible sound from said first and second pet toy components [A toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097]; When the second toy receives acoustic signals from the first toy, it responds, for example, by generating a sound, abstract; second toy receives the acoustic signals and utilizes the signals to perform said second function. Preferably, said acoustic signals are audible [0019]; the toys are controlled using a simple micro-controller and communicate using acoustic waves [0015]; The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], wherein said first microprocessor is programmed to initiate a first sound generating signal through said first speaker and subsequently stopping said first sound generating signal upon receiving a first motion signal from said first motion sensor [Please note this is an intended use limitation and the first microprocessor is capable of commencing a first sound generating signal to the first speaker and subsequently stopping the first sound generating signal upon receiving a first motion signal from the first motion sensitive sensor], said first transceiver wirelessly communicating to said second transceiver a first activation signal upon said first microprocessor receiving said first motion signal from said first motion sensor [A toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097] Signal 24 is not limited to acoustic signal [0102]; additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]], and said second microprocessor is programmed to initiate a second sound generating signal through said second speaker upon receiving said first activation signal from said first transceiver to said second transceiver and subsequently stopping said second sound generating signal upon receiving a second motion signal from said second motion sensor [Please note this is an intended use limitation and the second microprocessor is capable of commencing a second sound generating signal to the second speaker and subsequently stopping the second sound generating signal upon receiving a second motion signal from the second motion sensitive sensor], said second transceiver wirelessly communicating to said first transceiver a second activation signal upon said second microprocessor receiving said second motion signal from said second motion sensor [A toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097] Signal 24 is not limited to acoustic signal [0102]; additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]], said first microprocessor being programmed to again initiate the first sound generating signal upon receiving the second activation signal from said second transceiver to said first transceiver [A toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097] Signal 24 is not limited to acoustic signal [0102]; additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]].
	Atsmon does not specifically teach the first motion sensitive sensor generates the first motion signal upon sensing movement of the first toy and the second motion sensitive sensor generates the second motion signal upon sensing movement of the second toy. Chan teaches first motion sensitive sensor generates the first motion signal [a motion sensor, wherein when the motion sensor detects a movement [0004]; a motion sensor adapted to generate a signal upon detection of motion, claim 1] upon sensing movement of first toy 1 [For example, a first set of motions may be appropriate to the figure acting on its own [0019]] and the second motion sensitive sensor generates the second motion signal [a motion sensor, wherein when the motion sensor detects a movement [0004]; a motion sensor adapted to generate a signal upon detection of motion, claim 1] upon sensing movement of second toy 2 [For example, a first set of motions may be appropriate to the figure acting on its own [0019]] for the purpose of providing a toy programmed to act on its own or interact with another toy in a synchronized manner when a motion sensor generates a signal upon detection of motion. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Atsmon to include the first motion sensitive sensor that generates the first motion signal upon sensing movement of the first toy and the second motion sensitive sensor that generates the second motion signal upon sensing movement of the second toy as taught by Chan because doing so would have provided a toy programmed to act on its own or interact with another toy in a synchronized manner when a motion sensor generates a signal upon detection of motion. 
	d. Regarding claim 9, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 7 wherein said first microprocessor is programmed to control a first duration of time for delivery of said first sound generating signal to said first speaker and said second microprocessor is programmed to control a second duration of time for delivery of said second sound generating signal to said second speaker [response to a signal may be limited to 5 seconds and/or to a duration depending on the signal [0104]; toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097]; the response is time limited, for example a motion in response to a signal may be limited to 5 seconds and/or to a duration depending on the signal [0104]].  
	e. Regarding claim 16, Atsmon teaches a sound generating pet toy [In a preferred embodiment of the invention, the pet responds to sounds generated by the computer, for example advancing, retreating and/or licking the computer. In a preferred embodiment of the invention, the pet can be trained by a user, to respond to certain sounds. Alternatively or additionally, the computer “talks” to the pet, [0184]; When the second toy receives acoustic signals from the first toy, it responds, for example, by generating a sound, abstract] comprising a pair of pet toy components [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]] wherein each pet toy component includes an exterior housing, an electronics module electrically coupled to a power source [a power source [0076]], wherein each electronics module is configured to detect movement [additionally or alternatively, more complex signal detection may be implemented, for example…detecting patterns of motion [0106]], said pair of pet toy components being in wireless communication with each other [receiver 42 and transmitter 50 are embedded as piezoelectric acoustic elements, possibly as a single element [0112]; a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]; toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097]; When the second toy receives acoustic signals from the first toy, it responds, for example, by generating a sound, abstract; second toy receives the acoustic signals and utilizes the signals to perform said second function. Preferably, said acoustic signals are audible [0019]; the toys are controlled using a simple micro-controller and communicate using acoustic waves [0015]; The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]] so that a first pet toy component of said pair of pet toy components generates a first sound while a second pet toy component of said pair of pet toy components is silent [the response is time limited, for example a motion in response to a signal may be limited to 5 seconds and/or to a duration depending on the signal [0104]], the first pet toy ceasing first sound generation and communicating a first activation signal to the second pet toy upon detection of movement by its electronics module, wherein the first activation signal instructs the second pet toy to initiate sound generation [toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097], and said first pet toy component of said pair of pet toy components is silent while the second pet toy component generates a second sound, the second pet toy ceasing second sound generation [the response is time limited, for example a motion in response to a signal may be limited to 5 seconds and/or to a duration depending on the signal [0104]] and communicating a second activation signal to the first pet toy upon detection of movement by its electronics module [additionally or alternatively, more complex signal detection may be implemented, for example…detecting patterns of motion [0106]], wherein the second activation signal instructs the first pet toy to initiate sound generation [toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097] whereby the alternating generation of sounds produced by the first and second pet toy components enhances play for a pet.
	Atsmon does not specifically teach each electronics module is configured to detect movement of the respective toy, the first toy communicating a first activation signal to the second toy upon detection of the first toy’s movement and the second toy communicating a second activation signal to the first toy upon detection of the second toy’s movement. Chan teaches each electronics module is configured to detect movement of the respective toy [a motion sensor, wherein when the motion sensor detects a movement [0004]; a motion sensor adapted to generate a signal upon detection of motion, claim 1], first toy 1 communicating a first activation signal to second toy 2 upon detection of the first toy’s movement [For example, a first set of motions may be appropriate to the figure acting on its own. A second set of motions may be appropriate to the figure interacting with a second figure adapted to be linked to one side of the first figure [0019]] and second toy 2 communicating a second activation signal to the first toy upon detection of the second toy’s movement [For example, a first set of motions may be appropriate to the figure acting on its own. A second set of motions may be appropriate to the figure interacting with a second figure adapted to be linked to one side of the first figure [0019]] for the purpose of providing a toy programmed to act on its own or interact with another toy in a synchronized manner when a motion sensor generates a signal upon detection of motion. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Atsmon to include each electronics module is configured to detect movement of the respective toy, the first toy communicating a first activation signal to the second toy upon detection of the first toy’s movement and the second toy communicating a second activation signal to the first toy upon detection of the second toy’s movement as taught by Chan because doing so would have provided a toy programmed to act on its own or interact with another toy in a synchronized manner when a motion sensor generates a signal upon detection of motion. 
	f. Regarding claim 17, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 16 wherein said electronics modules of the first and second pet toys each include a microprocessor [analyzer 44 and actuator 44 are embodied as a micro-controller [0112]] electrically coupled to a battery source [a power source [0076]], a wireless transceiver [receiver 42 and transmitter 50 are embedded as piezoelectric acoustic elements, possibly as a single element [0112]] coupled to said microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], a speaker [toy generates acoustic signals [0018]; a computer loudspeaker, for example [0136]] electrically coupled to said microprocessor [a receiver 42 which receives a signal from another toy. The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]], and a motion sensitive sensor electrically coupled to said microprocessor [additionally or alternatively, more complex signal detection may be implemented, for example…detecting patters of motion [0106]]. 
g. Regarding claim 18, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 17 wherein each said electronics module further includes a timer coupled to said microprocessor [The signal is preferably analyzed by an analyzer 44, to decide on desired responses [0111]]; signal response logic may include one or more of, differentiation between…time duration and response times [0103]; toy 20 generates a signal which is detected by a toy 22. Toy 22 generates a response 26, back to toy 20. Toy 20 may then generate a further signal, in response to detecting or not detecting response 26 [0097]; the response is time limited, for example a motion in response to a signal may be limited to 5 seconds and/or to a duration depending on the signal [0104]].

4. 	Claims 3, 4, 6, 10-15, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Atsmon et al. (US Patent Publication 2012/0058705) in view of Chan (US Patent Publication 2002/0155783) and Jäger (US Patent Publication 2014/0270931).  
	a. Regarding claim 3, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 1 having the first pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan does not specifically teach a first interior coupling member mounted within a first exterior housing having a first outer wall, a first electronics housing receiving said first electronics module, and a plurality of first supports extending between said first outer wall and said first electronics housing.
Jäger teaches a first interior coupling member mounted within a first exterior housing 15 having a first outer wall 19, a first electronics housing 18 [The second part or component 15  has a hollow interior 18 [0027]] receiving first electronics module [by providing the second part 15 with a hollow interior 18, the pet toy 10 can be provided with a larger hollow central cavity, for purposes to be described subsequently [0027]; the pet toy 10 is comprised of two parts or components 11 and 15 which has a hollow central cavity [0026]; part 11 can also contain a further pet-stimulating device, such as a visual or acoustical device [0046]], and a plurality of first supports 33 extending between said first outer wall 19 and said first electronics housing 18 for the purpose of providing a reliable mechanism for connecting together two components to form a sound generating pet toy with a first electronics housing for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Atsmon in view of Chan to include a first interior coupling member mounted within a first exterior housing having a first outer wall, a first electronics housing receiving said first electronics module, and a plurality of first supports extending between said first outer wall and said first electronics housing as taught by Jäger because doing so would have provided a reliable mechanism for connecting together two components to form a sound generating pet toy with with a first electronics housing for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets.  
	b. Regarding claim 4, Atsmon in view of Chan and Jäger teaches (references to Atsmon) the sound generating pet toy of claim 3 having the second pet toy [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan and Jäger teaches (references to Jäger) the sound generating pet toy of claim 3 having an interior coupling member mounted within exterior housing 15 having outer wall 19, an electronics housing 18 [The second part or component 15  has a hollow interior 18 [0027]] receiving an electronics module [by providing the second part 15 with a hollow interior 18, the pet toy 10 can be provided with a larger hollow central cavity, for purposes to be described subsequently [0027]; the pet toy 10 is comprised of two parts or components 11 and 15 which has a hollow central cavity [0026]; part 11 can also contain a further pet-stimulating device, such as a visual or acoustical device [0046]], and a plurality of supports 33 extending between outer wall 19 and electronics housing 18. Please note in the combination Atsmon, Chan, and Jäger the second pet toy component includes a second interior coupling member mounted within the second exterior housing, the second interior coupling member has a second outer wall, a second electronics housing receiving the second electronics module, and a plurality of second supports extend between the second outer wall and the second electronics housing.
	c. Regarding claim 6, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 1. Atsmon in view of Chan does not specifically teach the exterior housing is comprised of a first portion removably coupled to a second portion. Jäger teaches exterior housing 10 comprised of first portion 11 removably coupled to second portion 15 for the purpose of providing a sound generating pet toy with a reliable mechanism removably connecting together a first portion and second portion to form a housing for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets when the first and second parts are coupled together. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sound generating pet toy taught by Atsmon in view of Chan to include the exterior housing comprised of a first portion removably coupled to a second portion as taught by Jäger because doing so would have provided a sound generating pet toy with a reliable mechanism removably connecting together a first portion and second portion to form a housing for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets when the first and second parts are coupled together.
d. Regarding claim 10, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 7 having the first pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan does not specifically teach a first interior coupling member having a first outer wall mounted within a first exterior housing having a first outer wall, a first electronics housing and a plurality of first supports extending between said first outer wall and said first electronics housing.
Jäger teaches a first interior coupling member having first outer wall 19, mounted within a first exterior housing 15, a first electronics housing 18 [The second part or component 15  has a hollow interior 18 [0027]], and a plurality of first supports 33 extending between said first outer wall 19 and said first electronics housing 18 for the purpose of providing a reliable mechanism for connecting together two components to form a sound generating pet toy with a first electronics housing for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Atsmon in view of Chan to include a first interior coupling member having a first outer wall mounted within a first exterior housing having a first outer wall, a first electronics housing and a plurality of first supports extending between said first outer wall and said first electronics housing as taught by Jäger because doing so would have provided a reliable mechanism for connecting together two components to form a sound generating pet toy with a first electronics housing for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets.
e. Regarding claim 11, Atsmon in view of Chan and Jäger teaches (references to Atsmon) the sound generating pet toy of claim 10 having the second pet toy [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan and Jäger teaches (references to Jäger) the sound generating pet toy of claim 10 having an interior coupling member mounted within exterior housing 15, having outer wall 19, an electronics housing 18 [The second part or component 15  has a hollow interior 18 [0027]], and a plurality of supports 33 extending between outer wall 19 and electronics housing 18. Please note in the combination Atsmon, Chan, and Jäger the second pet toy component includes a second interior coupling member mounted within the second exterior housing, the second interior coupling member has a second outer wall, a second electronics housing, and a plurality of second supports extend between the second outer wall and the second electronics housing.
f. Regarding claim 12, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 7 having the first pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan does not specifically teach the first exterior housing has a round exterior surface that allows for rolling of the first pet toy component. Jäger teaches the first exterior housing 10 has a round exterior surface that allows for rolling [the exemplary spherical or egg-shaped embodiment of FIGS. 1-4 [0026]] for the purpose of providing a spherical or egg-shaped sound generating pet toy with a large hollow central cavity for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sound generating pet toy taught by Atsmon in view of Chan to include the first exterior housing with a round exterior surface that allows for rolling of the first pet toy component as taught by Jäger because doing so would have provided a spherical or egg-shaped sound generating pet toy with a large hollow central cavity for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets.
g. Regarding claim 13, Atsmon in view of Chan and Jäger teaches (references to Atsmon) the sound generating pet toy of claim 12 having the second pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan and Jäger teaches (references to Jäger) the sound generating pet toy of claim 12 having exterior housing 10 with a round exterior surface that allows for rolling [the exemplary spherical or egg-shaped embodiment of FIGS. 1-4 [0026]]. Please note in the combination Atsmon, Chan, and Jäger the second pet toy component includes the second exterior housing with a round exterior surface that  allows for rolling the second pet toy component.
h. Regarding claim 14, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 7 having the first pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan does not specifically teach the first exterior housing has a pliable exterior shell that allows the pet to grasp the first pet toy component. Jäger teaches an exterior housing that has a pliable exterior shell that allows the pet to grasp the pet toy [the various described pet toys can be made of the same or different materials, such as natural rubber, elastomeric or a polymeric material, especially elastomeric polyurethane…one of the two parts 11 and 15 is made of a soft and flexible elastomeric material [0047]] for the purpose of providing a sound generating pet toy with a pliable exterior shell so when a pet places the toy in its mouth it causes the toy to deform and cause a locking down of the cooperating threads enhancing the frictional interlocking effect providing a reliable mechanism for connecting together two components to form housing for receiving a pet-stimulating acoustical device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sound generating pet toy taught by Atsmon in view of Chan to include the first exterior housing with a pliable exterior shell that allows the pet to grasp the toy as taught by Jäger because doing so would have provided a sound generating pet toy a pliable exterior shell so when a pet places the toy in its mouth it causes the toy to deform and cause a locking down of the cooperating threads enhancing the frictional interlocking effect providing a reliable mechanism for connecting together two components to form housing for receiving a pet-stimulating acoustical device. 
i. Regarding claim 15, Atsmon in view of Chan and Jäger teaches (references to Atsmon) the sound generating pet toy of claim 14 having the second pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan and Jäger teaches (references to Jäger) the sound generating pet toy of claim 12 having an exterior housing that has a pliable exterior shell that allows the pet to grasp the pet toy [the various described pet toys can be made of the same or different materials, such as natural rubber, elastomeric or a polymeric material, especially elastomeric polyurethane…one of the two parts 11 and 15 is made of a soft and flexible elastomeric material [0047]]. Please note in the combination Atsmon, Chan, and Jäger the second exterior housing has a pliable exterior shell that allows the pet to grasp the first pet toy component.
j. Regarding claim 19, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 16 having each pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan does not specifically teach the exterior housing of each pet toy component has a round exterior surface that allows for rolling of the first pet toy components. Jäger teaches exterior housing 10 has a round exterior surface that allows for rolling [the exemplary spherical or egg-shaped embodiment of FIGS. 1-4 [0026]] for the purpose of providing a spherical or egg-shaped sound generating pet toy with a large hollow central cavity for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sound generating pet toy taught by Atsmon in view of Chan to include the exterior housing with round exterior surface that allows for rolling of the pet toy as taught by Jäger because doing so would have provided a spherical or egg-shaped sound generating pet toy with a large hollow central cavity for receiving a pet-stimulating acoustical device for the stimulation, enrichment and amusement of pets.
k. Regarding claim 20, Atsmon in view of Chan teaches (references to Atsmon) the sound generating pet toy of claim 16 having each pet toy component [FIG. 1 is a schematic block diagram of two interacting toys [0097]; each of toys 20 and 22 comprise individual toys [0097]]. Atsmon in view of Chan does not specifically teach the exterior housing of each pet toy component has a pliable exterior shell that allows the pet to grasp thet pet toy component. Jäger teaches an exterior housing that has a pliable exterior shell that allows the pet to grasp the pet toy [the various described pet toys can be made of the same or different materials, such as natural rubber, elastomeric or a polymeric material, especially elastomeric polyurethane…one of the two parts 11 and 15 is made of a soft and flexible elastomeric material [0047]] for the purpose of providing a sound generating pet toy with a pliable exterior shell so when a pet places the toy in its mouth it causes the toy to deform and cause a locking down of the cooperating threads enhancing the frictional interlocking effect providing a reliable mechanism for connecting together two components to form housing for receiving a pet-stimulating acoustical device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sound generating pet toy taught by Atsmon in view of Chan to include the exterior housing with a pliable exterior shell that allows the pet to grasp the toy as taught by Jäger because doing so would have provided a sound generating pet toy a pliable exterior shell so when a pet places the toy in its mouth it causes the toy to deform and cause a locking down of the cooperating threads enhancing the frictional interlocking effect providing a reliable mechanism for connecting together two components to form housing for receiving a pet-stimulating acoustical device.

5. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Atsmon et al. (US Patent Publication 2012/0058705) in view of Chan (US Patent Publication 2002/0155783), Jäger (US Patent Publication 2014/0270931), and Markham (US Patent Publication 2011/0214617).
a. Regarding claim 5, Atsmon in view of Chan and Jäger teaches (references to Jäger) the sound generating pet toy of claim 3 having the first electronics housing and first electronics module [can also contain a further pet-stimulating device, such as a visual or acoustical device [0046]]. Atsmon in view of Chan and Jäger does not specifically teach the first electronics housing includes a slot and the first electronics module includes a flange configured to be received within said slot to prevent rotational movement therebetween. Markham teaches housing 140 includes slot 156 and module includes flange 147 configured to be received within slot 156 to prevent rotational movement therebetween [retaining element 146 has an opening 152 that receives the squeaker 154 and the squeaker 154 is frictionally held within the opening 152. The element 146 and squeaker are then inserted within the internal holding pocket 140. The element 146 has a lip or peripheral edge 147 that is received within one or more slots 156 that are formed in the internal holding pocket [0065]] for the purpose of providing a sound generating pet toy with a sound generating feature incorporated within the pet toy by an internal housing with a flange configured to be received within a slot so that adequate frictional engagement is provided to hold the sound generating feature and make access to the sound generating feature more difficult for the pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sound generating pet toy taught by Atsmon in view of Chan and Jäger to include  the first housing includes a slot and the first module includes a flange configured to be received within said slot to prevent rotational movement therebetween as taught by Markham because doing so would have provided a sound generating pet toy with a sound generating feature incorporated within the pet toy by an internal housing with a flange configured to be received within a slot so that adequate frictional engagement is provided to hold the sound generating feature and make access to the sound generating feature more difficult for the pet.

Response to Arguments
6.	Applicant’s arguments from the response filed on 12/09/2021, see pages 8-11, with respect to the rejection of claims 1, 7, and 16 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chan (US Patent Publication 2002/0155783).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.L/Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643